Citation Nr: 1724747	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-52 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating (prior to November 23, 2009), a rating in excess of 10 percent (from November 23, 2009 through March 9, 2015), and a rating in excess of 20 percent (from March 10, 2015) for residuals, status post parotidectomy to include facial nerve VII damage.

2.  Entitlement to a compensable rating (prior to December 5, 2016) and a rating in excess of 10 percent (from December 5, 2016) for scar, status post parotidectomy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

[The issue of entitlement to service connection for a left knee disability, to include osteoarthritis, is the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to July 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Detroit, Michigan RO.  [A December 2016 rating decision granted an increased 10 percent rating for the Veteran's scar, status post parotidectomy, effective December 5, 2016.  However, because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]

In May 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

Because the Veteran testified at his May 2017 hearing that he was unable to work due to his service-connected status post parotidectomy residuals and scar, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

[The Veteran had also initiated appeals of the denials of service connection for bilateral hearing loss, for tinnitus, and for a bilateral foot disability.  A November 2005 final Board decision [by a Veterans Law Judge other than the undersigned] denied service connection for bilateral hearing loss and for tinnitus, and determined that new and material evidence had not been received to reopen a claim of service connection for a bilateral foot disability.  Consequently, those matters are not before the Board.]

The issues of service connection for a right knee disability (raised on the record at the May 2017 hearing) and service connection for sleep apnea (raised on the record at the May 2017 hearing and thereafter filed on a VA Form 21-526EZ) have been raised by the record as indicated, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the delay, a review of the record indicates that, further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal.

The evidence of record indicates that the Veteran's service-connected status post parotidectomy residuals and scar have worsened since he was last afforded VA examinations for these disabilities (in March 2015 for his facial nerve residuals and in December 2016 for his facial scar).  [The December 2016 VA scars examiner had noted that "the expertise of a neurologist is appropriate to answer the questions asked" with regard to the Veteran's service-connected scar.]  Specifically, at his May 2017 hearing, the Veteran testified that the severity of these disabilities had increased since his last examinations.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a contemporaneous examination to assess these disabilities.

Regarding a TDIU rating, the Veteran testified at his May 2017 hearing that he was unable to work due to his service-connected status post parotidectomy residuals and scar.  Therefore, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice, 22 Vet. App. at 447.  On remand, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.  Thereafter, the claim for a TDIU rating should be adjudicated following the readjudication of his increased rating claims on appeal.  [The Veteran does not currently meet the schedular percentage requirements for a TDIU rating under 4.16(a), and the Board is precluded from assigning an extraschedular TDIU rating under 4.16(b) in the first instance.]

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his status post parotidectomy residuals and scar during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.

3. The AOJ should arrange for a NEUROLOGICAL EXAMINATION of the Veteran to ascertain the severity of his service-connected status post parotidectomy residuals and scar.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed, and COLOR PHOTOGRAPHS of the scar must be associated with the examination report.  The examiner should also be provided a copy of the criteria for rating cranial nerve disorders AND scars.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected status post parotidectomy residuals and scar (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact that the service-connected status post parotidectomy residuals and scar have on occupational and daily activity functioning.

c. For the Veteran's facial nerve residuals, please provide an opinion addressing WHEN each differing level of severity/paralysis began, with consideration of the three different ratings that are currently assigned for this disability (i.e., 0 percent prior to November 23, 2009, 10 percent from November 23, 2009 through March 9, 2015, and 20 percent from March 10, 2015).

d. For the Veteran's facial scar, please RECONCILE the conflicting evidence of record with regard to the SIZE of the scar (including a June 2016 private provider's statement describing the scar as measuring 7.5 centimeters, an October 2016 private provider's statement describing the scar as measuring 7 inches in length, and the December 2016 VA scars examination report noting that the scar measured 11 centimeters in length and 0.2 centimeters in width).  Please also provide an opinion addressing WHEN the scar first became painful.

The examiner MUST PROVIDE AN EXPLANATION (RATIONALE) FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for higher ratings for residuals, status post parotidectomy to include facial nerve VII damage, and for scar, status post parotidectomy, followed by adjudication of the TDIU claim (after any further development indicated and in light of the determinations made on the increased rating issues).  [IF the schedular percentage requirements for a TDIU rating under 4.16(a) remain unmet, then the AOJ should consider an extraschedular TDIU rating under 4.16(b), with referral of the claim to the Director of Compensation Service for an opinion.]  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

